   Case 2:17-cv-00415-MHT-JTA Document 33 Filed 08/21/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LEON LAMAR McGHEE,                    )
                                      )
        Plaintiff,                    )
                                      )        CIVIL ACTION NO.
        v.                            )          2:17cv415-MHT
                                      )               (WO)
WARDEN DERRICK CARTER,                )
et al.,                               )
                                      )
        Defendants.                   )

                                   OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

inmate, filed this lawsuit claiming that he was denied

a mattress for almost two months, that the defendant

warden failed to protect him from an assault by another

inmate,      and    that    the     defendant      medical    providers

delayed or denied him medical care for his injuries and

other conditions.          This lawsuit is now before the court

on the recommendation of the United States Magistrate

Judge    that      defendants'      motion   for    summary   judgment

should be granted.            There are no objections to the

recommendation.            After    an    independent   and    de   novo
   Case 2:17-cv-00415-MHT-JTA Document 33 Filed 08/21/20 Page 2 of 2




review    of   the   record,    the   court   concludes       that     the

magistrate     judge’s   recommendation       should     be   adopted,

with one clarification.           While the court agrees that

summary    judgment    should    be   granted     on   the    mattress

claim, the court reaches that conclusion solely because

the record does not show that the defendant warden was

aware that plaintiff was denied a mattress.

    An appropriate judgment will be entered.

    DONE, this the 21st day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
